Citation Nr: 0926382	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  08-27 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether a June 2, 1953, rating decision that denied 
entitlement to service connection for hypospadias, peno-
scrotal type, should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypospadias, peno-scrotal type.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
New Orleans, Louisiana.

In June 2009, the Veteran testified at a Video Conference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for hypospadias, peno-scrotal type, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A June 1953 RO rating decision denied service connection 
for hypospadias, peno-scrotal type; the Veteran did not file 
a timely notice of disagreement.

2.  The June 1953 RO rating decision denying service 
connection for hypospadias, peno-scrotal type, was consistent 
with and reasonably supported by the evidence then of record, 
and the existing legal authority, and it did not contain 
undebatable error that would have manifestly changed the 
outcome.


CONCLUSIONS OF LAW

1.  The June 1953 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  The June 1953 rating decision denying service connection 
for hypospadias, peno-scrotal type, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
issue of clear and unmistakable error.  The Court has held 
that the VCAA does not apply to CUE actions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does 
not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. 
App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).  The general underpinning for the holding that the 
VCAA does not apply to CUE claims is that regulations and 
numerous legal precedents establish that a review for CUE is 
only upon the evidence of record at the time the decision was 
entered (with exceptions not applicable in this matter).  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).

The Veteran contends that the RO's June 1953 rating decision 
denying service connection for hypospadias, peno-scrotal 
type, involved clear and unmistakable error.  The Veteran 
argues that the evidence then of record demonstrated that the 
Veteran's condition was permanently aggravated by his active 
service and, therefore, it was clear and unmistakable error 
to deny service connection.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of the assignment of disability ratings, will be 
accepted as correct in the absence of clear and unmistakable 
error.  In order for a claim of CUE to be valid, there must 
have been an error in the prior adjudication of the claim; 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, 
the error must be "undebatable" and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made, and a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Id.  Simply to 
claim CUE on the basis that the previous adjudication 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE, nor can broad-brush 
allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, non-
specific claim of "error" meet the restrictive definition 
of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended. For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination: (1) 
[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel, 6 Vet. App. 
at 245, quoting Russell, 3 Vet. App. at 313-14.

As a threshold matter, the Board finds that the arguments 
advanced by the Veteran allege clear and unmistakable error 
with the requisite specificity.  See Simmons v. Principi, 17 
Vet. App. 104 (2003).  The Board will therefore adjudicate 
the merits of his claims.

The RO denied the Veteran's claim of entitlement to service 
connection for hypospadias, peno-scrotal type, in June 1953.  
The Veteran did not file a timely notice of disagreement with 
the RO's decision.  Therefore, the June 1953 rating decision 
is final.  38 U.S.C.A. § 7105(c).  One method of attacking 
the finality of this decision is to show that it involved 
clear and unmistakable error or CUE.

As noted above, the Veteran contends that the evidence then 
of record demonstrated that the Veteran's condition was 
permanently aggravated by his active service and, therefore, 
it was clear and unmistakable error to deny service 
connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  The Veteran is presumed to be of sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

The Board notes that at the time of the June 1953 rating 
decision denying entitlement to service connection, the 
claims folder contained the Veteran's service treatment 
records that revealed that the Veteran was noted to have 
first degree hypospadias upon examination at entrance into 
active service.  The Veteran's service treatment records 
further revealed that the Veteran was treated multiple times 
in service for congenital hypospadias prior to being 
medically discharged due to the condition.  Upon examination 
at separation from service the Veteran was noted to have 
severe hypospadias.  A medical board report associated with 
the Veteran's medical discharge from service indicated that 
the Veteran's hypospadias was not incurred in the line of 
duty and was not permanently aggravated due to the Veteran's 
active service.  The Veteran has neither indicated that his 
service treatment records were incomplete at the time of the 
June 1953 adjudication of his claim nor argued that his 
hypospadias condition was not noted upon examination at 
entrance into active service.

The Board concludes that the correct facts, as known at the 
time, were before VA adjudicators at the time of the June 
1953 rating decision and that the statutory and regulatory 
provisions extant at the time were correctly applied, based 
upon the RO's decision that the Veteran's service treatment 
records revealed that the Veteran was diagnosed with 
hypospadias at entrance into active service and that the 
evidence of record at the time did not reveal that the 
Veteran's condition was permanently aggravated beyond the 
natural progression of the disorder.

Additionally, a physician participated in the June 1953 RO 
rating decision and was a signatory to the determination.  
His signature signified his agreement with the conclusions 
that the evidence did not demonstrate that the Veteran's 
hypospadias condition should be service connected.  See 
Bowyer v. Brown, 7 Vet. App. 549 (1995).  As the June 1953 
rating decision was ascribed to by the medical member of the 
panel, it cannot be said that all the evidence of record 
supported the moving party's position.  The opinion that the 
evidence was insufficient to establish service connection for 
hypospadias was supported by the medical member of the panel 
and the RO apparently relied on this medical judgment in 
deciding the appeal.

The Board finds that there was no error which was undebatable 
and of the sort which, had it not been made would have 
manifestly changed the outcome at the time it was made.


ORDER

The claim to revise or reverse the June 1953 RO rating 
decision is denied.

REMAND

In June 2007, the Veteran expressed his disagreement with the 
RO's denial of his application to reopen a claim of 
entitlement to service connection for hypospadias, peno-
scrotal type.  To date, the RO has not issued the Veteran a 
Statement of the Case (SOC) with respect to this claim.  
Under the circumstances, the Board has no discretion and is 
obliged to remand this issue to the RO for the issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO must issue the Veteran an SOC with 
respect to his application to reopen a 
claim of entitlement to service 
connection for hypospadias, peno-scrotal 
type, to include notification of the need 
to timely file a Substantive Appeal to 
perfect his appeal on this issue.  The RO 
should allow the appellant the requisite 
period of time for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


